EXAMINER’S COMMENT

Terminal Disclaimer
The terminal disclaimer filed on 12/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/288,808 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly the application is in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aabye et al., US 10,706,402 B2 (Over the air update of payment transaction data stored in secure memory)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A ZARE/							Scott A ZarePrimary Examiner, Art Unit 3649    				1/25/2021